DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

RESPONSE TO AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March, 2022 has been entered.

Disposition of Claims
Claims 1-6 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGISO (US 2009/0038774 A1 – published 12 February, 2009), in view of MAROWSKY (DE 10304548 – published 29 July, 2004; see provided English machine translation for citations) and DARBY (NPL: Darby, Ron. Chemical Engineering Fluid Mechanics. CRC Press, 1996. EBSCOhost).
As to claim 1, OGISO discloses an air-conditioning unit (10) comprising:
an air-conditioning case (housing/ducting of air-conditioner unit, 10, shown in figure 2) including an opening (29-31, 34-37, 40-41, 49-50, 52-53; par. 39, 41-42, 44, 50, and 52-53) through which air flows;
a cooler (13) disposed in the air-conditioner case (figure 2) and configured to cool air flowing to the opening (par. 31);
a heater (14 and/or 15) disposed in the air-conditioning case and configured to heat air flowing to the opening (par. 31-32).
However, OGISO does not further disclose an adjusting member disposed to cover the opening and adjusting airflow passing through the opening, and the structural requirements thereof, as recited by claim 1.
MAROWSKY, however, is within the field of endeavor provided an air distribution element for covering an outlet opening of a ventilation device, such as an air conditioning system (par. 1 and 48), such as a vehicle’s air conditioning system (figure 4).  MAROWSKY teaches an adjusting member (5 and/or 8; par. 39) disposed to cover an opening, such as an outlet, of an air-conditioner system (par. 1 and 2) and is capable of adjusting airflow passing through the opening (see MPEP §2114-II), wherein the adjusting member is a member produced separately from the air-conditioning case (see MPEP §2113 – I; par. 24), the adjusting member includes a first region through which air flows (see annotated figure 1) and a second region (see annotated figure 1), the first region includes a flow resistance member(par. 37 and 38, wherein the structure of the perforated metal plate is to provide resistance to the airflow to decrease the flow rate and volumetric flow rate of the air discharged, 6, compared to the upstream airflow, 7) that is a partition dividing(such as the partitioned plate, 8, at the designated first region, liked that shown in detail X of figure 1)  the first region into a plurality of air passing parts (9) through which air flows (figure 1), while the second region includes a flow resistance member (par. 37 and 38, wherein the structure of the perforated metal plate is to provide resistance to the airflow to decrease the flow rate and volumetric flow rate of the air discharged, 6, compared to the upstream airflow, 7) that is a plate member including a part to interfere the airflow (such as the metal plate sections, 8, at the designated second region, like that shown in detail X of figure 1, and/or the edge area of the metal plate, 8, which is provided no perforations, as recited in par. 43). The partition is disposed not to overlap with the plate member (see annotated figure 1, wherein the regions, associated with the partition and the plate member, are provided along the same surface of the adjusting member, and further, in view of par. 43, wherein the partitions are not provided at the location of the plate member, when designated at the edge area) and the plate member is disposed at a downstream end of the opening (see annotated figure 1, wherein the second region, associated with the plate member, is provided at the downstream end of the opening and further, in view of par. 1, 2, 43 and 48). As such, it will be noted that when the edge region of MAROWSKY is the plate member of the second region, it would result in a higher resistance than that or the perforated first region, due to the lack of ability for air to pass through the metal sheet at the edge region, while air is able to, albeit subjected to some amount of resistance, through the first region which is perforated. As such, the second region, defined by the plate member, is a higher resistance member giving higher resistance to the airflow than the first region, defined by a partition dividing the first region into a plurality of air passing parts, which is a low resistance member having lower resistance than the second region. More so, MAROWSKY teaches wherein the spacing and diameters of the perforations in the plate may be changed (par. 39, 41, and 42). With regards to fluid dynamics, airflow is considered to be a Newtonian fluid which is generally treated as incompressible when the air flow velocity is lower than 100m/s (~223.69mph). This leads to the Hagen-Poiseuille equation which is generally defined as:
                
                    ∆
                    P
                    =
                     
                    -
                    
                        
                            8
                            μ
                            L
                        
                        
                            π
                            
                                
                                    R
                                
                                
                                    4
                                
                            
                        
                    
                    Q
                
            
, wherein                 
                    μ
                
             is the viscosity of air, L is pipe length, R is the pipe radius, Q is the air flow rate, and P is the pressure difference. The Hagen-Poiseuille equation essentially describes the relationship between, pressure, fluidic resistance, and flow rate. Wherein fluidic resistance is defined as being inversely proportional to                 
                    π
                    
                        
                            R
                        
                        
                            4
                        
                    
                
             and proportional to the viscosity and length of the pipe, i.e.                 
                    
                        
                            8
                            μ
                            L
                        
                        
                            π
                            
                                
                                    R
                                
                                
                                    4
                                
                            
                        
                    
                
             . In arguendo, air viscosity would remain constant, as the fluid is not changing, and assuming the plate thickness of the adjusting member remains the same, then increasing the radius of the passage openings, 9, in one of the regions would necessarily decrease the air flow resistance. The opposite would further hold true for when the radius of the passage openings, 9, in another region were to be smaller, i.e., higher air flow resistance.  See DARBY ( NPL: Darby, Ron. Chemical Engineering Fluid Mechanics. CRC Press, 1996. EBSCOhost) at pages 143-144 with regards to Laminar Flow Regime in a Pipe. In view of this, it is understood that changing the size of the passage openings and/or spacing/number of openings, thereof, in different regions of the adjusting member, 5 and/or 8, as described by MAROWSKY, and further the understanding of fluid dynamics of the airflow through such openings to effect the air flow resistance, as described by DARBY, is a result-effective variable, i.e., a variable which achieves a recognized result. In this case, changing the size and spacing/number of the openings would necessarily effect the overall air flow resistance therethrough, while achieving the recognized result of dividing the airflow into partial airflows and to lower the flow speed, while being aesthetically pleasing to a user (par. 38 and par. 39). Thus, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. See MPEP §2144.05 –II. Accordingly, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the different regions of MAROWSKY with changes in spacing, diameter, and distributions of the perforations to obtain the desired flow resistance within the first and second regions of the adjusting member, when the second region is another perforated region, which includes the plate member between openings thereof, and in particular, for the first region to be defined by a low resistance member having a lower resistance to the airflow than the second region and the second region to be defined by a high resistance member having a higher resistance to the airflow than the first region, through the adjustment of size, space, and number of the passage openings of the adjusting member of MAROWSKY, which is understood to directly affect air flow resistance as exemplified through known fluid dynamic concepts discussed by DARBY. More so, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify OGISO, by the teachings of MAROWSKY and DARBY, to include the adjusting member, as structurally defined, to cover the opening of the air-conditioning case for the purposes of being unrecognizable by a user (par. 7 and 9), so as to be aesthetically pleasing, while providing a “draught-free ventilation” (par. 11) and presenting information in a visually appealing manner (par. 23).


    PNG
    media_image1.png
    1188
    1068
    media_image1.png
    Greyscale

Annotated Figure 1 of MAROWSKY

As to claim 2, OGISO, as modified by MAROWSKY and DARBY, previously taught wherein the plate member is disposed in a peripheral part of an opening region of the opening (see rejection of claim 1, wherein MAROWSKY provided the plate member of the high resistance member being at an edge area of the metal plate, which is along a peripheral part of the opening region of the opening, as shown in annotated figure 1).  As such, the present invention is unpatentable over OGIOS, in view of MAROWKSY and DARBY, for the purposes of being unrecognizable by a user (par. 7 and 9), so as to be aesthetically pleasing, while providing a “draught-free ventilation” (par. 11) and presenting information in a visually appealing manner (par. 23).

As to claim 4, OGISO, as modified by MAROWSKY and DARBY, previously taught wherein the partition is a lattice disposed in an area outside of the plate member (see rejection of claim 1, wherein MAROWSKY provided the first region, defined by the partition/lattice structure shown in the detail X of annotated figure 1, and the second region, defined by plate member of the high resistance member being at an edge area of the metal plate and/or another region as designated in annotated figure 1, are outside of the regions defining the other).  As such, the present invention is unpatentable over OGIOS, in view of MAROWKSY and DARBY, for the purposes of being unrecognizable by a user (par. 7 and 9), so as to be aesthetically pleasing, while providing a “draught-free ventilation” (par. 11) and presenting information in a visually appealing manner (par. 23). 

As to claim 5, OGISO, as modified by MAROWSKY and DARBY, previously taught wherein the plate member defines a plurality of openings (see rejection of claim 1, wherein MAROWSKY provided the second region, defined by plate member of the high resistance member being at an edge area of the metal plate and/or another region as designated in annotated figure 1, which includes the perforated structure as shown in detail X of annotated figure 1).  As such, the present invention is unpatentable over OGIOS, in view of MAROWKSY and DARBY, for the purposes of being unrecognizable by a user (par. 7 and 9), so as to be aesthetically pleasing, while providing a “draught-free ventilation” (par. 11) and presenting information in a visually appealing manner (par. 23). 

As to claim 6, OGISO, as modified by MAROWSKY and DARBY, previously taught wherein the plate member was defined by the edge area and a section of which includes a perforated region with plates defining the perforations (see rejection of claim 1, wherein MAROWSKY provided the second region, defined by plate member of the high resistance member being at an edge area of the metal plate and/or another region as designated in annotated figure 1, which includes the perforated structure as shown in detail X of annotated figure 1).  As shown within the rejection of claim 1, the first and second plate member are disposed apart from one another, due to the space delimiting the two plate members. As such, the present invention is unpatentable over OGIOS, in view of MAROWKSY and DARBY, for the purposes of being unrecognizable by a user (par. 7 and 9), so as to be aesthetically pleasing, while providing a “draught-free ventilation” (par. 11) and presenting information in a visually appealing manner (par. 23). 

As to claim 3, OGISO discloses an air-conditioning unit (10) comprising:
an air-conditioning case (housing/ducting of air-conditioner unit, 10, shown in figure 2) including a face opening (34-37; par. 41-42), a defroster opening (29-31; par. 39), and a foot opening (40-41 and 49-50; par. 44 and 50) through which air flows, the face opening being divided into a plurality of distribution openings for a driver and a passenger (par. 41; figures 1 and 2 of OGISO);
a cooler (13) disposed in the air-conditioner case (figure 2) and configured to cool air flowing to the plurality of distribution openings (par. 31);
a heater (14 and/or 15) disposed in the air-conditioning case and configured to heat air flowing to the plurality of distribution openings (par. 31-32),
the one of the plurality of distribution openings being located at a center area of the face opening (figure 2, wherein 34 and/or 35 are disposed at a central area to the face opening, 34-37) in a lateral direction of the vehicle (figures 1-2).
However, OGISO does not further disclose an adjusting member disposed to cover one of the plurality of distribution openings and the structural requirements thereof, as recited by claim 3.
MAROWSKY, however, is within the field of endeavor provided an air distribution element for covering an outlet opening of a ventilation device, such as an air conditioning system (par. 1 and 48), such as a vehicle’s air conditioning system (figure 4).  MAROWSKY teaches an adjusting member (5 and/or 8; par. 39) disposed to cover an opening, such as an outlet, of an air-conditioner system (par. 1, 2, 28, and 48), wherein the adjusting member includes a frame (the edge area of the metal plate, 8, which is provided no perforations, as recited in par. 43) located along an opening end of the opening (figure 1, in view of par. 43), a lattice disposed  in a region surrounded by the frame (see annotated figure 1A), the lattice including a plurality of liner members(surrounding metal sections of the plate, 8, defining gaps, 9, liked that shown in detail X of figure 1) arranged to form a plurality of gaps(9) through which air is able to pass(figure 1), and a plate member disposed in the region surrounded by the frame (see annotated figure 1A) and configured to to interfere the airflow (such as the metal plate sections, 8, at the designated second region, like that shown in detail X of figure 1, in view of par. 37-38, which provides the structure as a whole providing interference in airflow). More so, MAROWSKY teaches wherein the spacing and diameters of the perforations in the plate may be changed (par. 39, 41, and 42). With regards to fluid dynamics, airflow is considered to be a Newtonian fluid which is generally treated as incompressible when the air flow velocity is lower than 100m/s (~223.69mph). This leads to the Hagen-Poiseuille equation which is generally defined as:
                
                    ∆
                    P
                    =
                     
                    -
                    
                        
                            8
                            μ
                            L
                        
                        
                            π
                            
                                
                                    R
                                
                                
                                    4
                                
                            
                        
                    
                    Q
                
            
, wherein                 
                    μ
                
             is the viscosity of air, L is pipe length, R is the pipe radius, Q is the air flow rate, and P is the pressure difference. The Hagen-Poiseuille equation essentially describes the relationship between, pressure, fluidic resistance, and flow rate. Wherein fluidic resistance is defined as being inversely proportional to                 
                    π
                    
                        
                            R
                        
                        
                            4
                        
                    
                
             and proportional to the viscosity and length of the pipe, i.e.                 
                    
                        
                            8
                            μ
                            L
                        
                        
                            π
                            
                                
                                    R
                                
                                
                                    4
                                
                            
                        
                    
                
             . In arguendo, air viscosity would remain constant, as the fluid is not changing, and assuming the plate thickness of the adjusting member remains the same, then increasing the radius of the passage openings, 9, in one of the regions would necessarily decrease the air flow resistance. The opposite would further hold true for when the radius of the passage openings, 9, in another region were to be smaller, i.e., higher air flow resistance.  See DARBY ( NPL: Darby, Ron. Chemical Engineering Fluid Mechanics. CRC Press, 1996. EBSCOhost) at pages 143-144 with regards to Laminar Flow Regime in a Pipe. In view of this, it is understood that changing the size of the passage openings and/or spacing/number of openings, thereof, in different regions of the adjusting member, 5 and/or 8, as described by MAROWSKY, and further the understanding of fluid dynamics of the airflow through such openings to effect the air flow resistance, as described by DARBY, is a result-effective variable, i.e., a variable which achieves a recognized result. In this case, changing the size and spacing/number of the openings would necessarily effect the overall air flow resistance therethrough, while achieving the recognized result of dividing the airflow into partial airflows and to lower the flow speed, while being aesthetically pleasing to a user (par. 38 and par. 39). Thus, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. See MPEP §2144.05 –II. Accordingly, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the different regions of MAROWSKY with changes in spacing, diameter, and distributions of the perforations to obtain the desired flow resistance within the plate member and lattice member of the adjusting member, through the adjustment of size, space, and number of the passage openings of the adjusting member of MAROWSKY, which is understood to directly affect air flow resistance as exemplified through known fluid dynamic concepts discussed by DARBY. More so, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify OGISO, by the teachings of MAROWSKY and DARBY, to include the adjusting member, as structurally defined, to cover the openings of the air-conditioning case for the purposes of being unrecognizable by a user (par. 7 and 9), so as to be aesthetically pleasing, while providing a “draught-free ventilation” (par. 11) and presenting information in a visually appealing manner (par. 23).
It will be, further, noted that providing the adjusting member at an opening outlet of the ventilation device, as described by MAROWSKY, would include the openings (29-31, 34-37, 40-41, 49-50, 52-53; par. 39, 41-42, 44, 50, and 52-53) of OGISO, and further, would include the at least one opening (such as 34-35) of the plurality of distribution openings associated with the face opening. In particular, the adjusting member, as structurally defined, to cover the openings of the air-conditioning case for the purposes of being unrecognizable by a user (par. 7 and 9), so as to be aesthetically pleasing, while providing a “draught-free ventilation” (par. 11) and presenting information in a visually appealing manner (par. 23).


    PNG
    media_image2.png
    1188
    1007
    media_image2.png
    Greyscale

Annotated Figure 1A of MAROWSKY

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/17/2022